DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Amendment and Response to Final Office Action
The ‘Amendment and Response to Final Office Action’, filed on 04 May 2021, has been ENTERED and the allegations/arguments presented therein have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Authorization for Internet Communications in a Patent Application
Permission for internet communications concerning any subject matter of this application has authorized (see ‘Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications’, filed on 04 May 2021).

Status of Claims
	Claims 1-47, 49-60, and 62-64 are canceled.
	Claims 48, 69, 71, 73, and 79 are amended.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The most relevantly identified references are U.S. Patent Application Publication No. 2004/0110295 (see ‘PTO-892’, mailed on 04 January 2021; herein “USPGPUB ‘295”) and U.S. Patent Application Publication No. 2014/0147454 (see ‘PTO-892’, mailed on 04 January 2021; herein “USPGPUB ‘454”) (see ‘Claim Rejections – 35 U.S.C. § 102, U.S. Patent Application Publication No. 2004/0110295’ and ‘Claim Rejections – 35 U.S.C. § 103, U.S. Patent Application Publication No. 2004/0110295 further in view of U.S. Patent Application Publication No. 2014/0147454’ in the ‘Final Office Action’, mailed on 04 January 2021).  USPGPUB ‘295 discloses methods for the production of antibodies utilizing recombinant vectors comprising at least two poly(A) sequences.  Similarly, USPGPUB ‘454 discloses methods for the intramuscular administration of nucleic acid molecules comprising an antigen from a pathogen associated with an infectious disease and a poly(A) sequence.  However, the ‘Amendment and Response to Final Office Action’, filed on 04 May 2021, amends the claims to the administration of an RNA molecule and persuasively argues on pages 4-5: 1) the RNAs expressed from the DNA plasmid vectors of U.S. Patent Application Publication No. 2004/0110295 would NOT comprise two polyA sequences separated by 10 to 90 nucleotides, because the poly-A signal sequences of U.S. Patent Application No. Information Disclosure Statement’, filed on 04 May 2021).  In view of the amendments to the claims and in conjunction with the allegations/arguments presented, these rejections are hereby withdrawn.  Also see attached ‘Applicant-Initiate Interview Summary’, conducted on 04 May 2021.
In view of the amendments to the claims in the ‘Amendment and Response to Final Office Action’, filed on 04 May 2021, along with the allegations/arguments presented therein, all grounds of rejection in the ‘Final Office Action’, mailed on 04 January 2021, have been overcome.  No other grounds for rejection are present. 
No pending United States applications have been identified with claims directed to the same invention as claimed herein.
Therefore, claims 48, 61, 65, and 68-79 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636